BUSSEY, Presiding Judge.
This is an appeal from an Order denying post conviction relief in the District Court of Oklahoma County, Case Nos. 32288 and 33948. The Order of the trial court denying post conviction relief recites the following :
“This man had an able lawyer and on March 5, 1968, at a hearing taken by the Court-Reporter in the file represented by an able attorney, stated that he wanted no appeal, no transcript of the record.
This defendant has not been deprived of any right given by law or the constitution. His first sentence (32288) was revoked. DENIED.”
We affirm the trial court’s denial of post conviction relief for the reasons stated above. Affirmed.
NIX and BRETT, JJ., concur.